Title: To James Madison from Robert R. Livingston, 21 November 1804
From: Livingston, Robert R.
To: Madison, James


SirParis 21st Novr. 1804
Being now entirely divested of my diplomatic functions it becomes my duty to Send you the concluding Scene: on Sunday Genl Armstrong & myself were admitted to a private audience when I delivered my letter of recall together with an apology for its adress to the first Consul, & referring to Genl Armstrong for the assurances of the President’s recognition of the change of Government here, together with the declarations you directed me to make of the President’s wish to promote the existing friendship between the two nations & his personal esteem for the Emperor: In return for this he expressed the highest respect for the President & reciprocated his wish to promote the objects the President had in view—he was pleased to Say many civil things to me personally which you will find repeated in the note by his orders written by the Minister & hoped that he Should see me on my return from Italy. Yesterday we were presented at a private audience to the Empress & I took my leave with the usual compliments.
I have mentioned to you that I did not think it prudent at this time to press the business of Florida further than I had done by my note, because I was fearful, as France wanted many things from Spain, & as I knew Gravina ha⟨d⟩ been very active, that the answer might be Such as wou⟨ld⟩ commit the Emperor, & I knew that when he is once committed, it is very difficult to undo what has been done; I wi⟨shed⟩ therefore to work out of doors till I had the assurances I wanted; the note I had given being Sufficient to point o⟨ut⟩ the consequences of determining against us. When M⟨r.⟩ Monroe arrived, as he said, with instructions to obtain th⟨e⟩ interference of this Court, I thought it my duty to obey those instructions, & after giving him the best Statements I was able of our affairs here & at Madrid, from whence ⟨he⟩ had no information, I resolved to yield my opinion to h⟨is,⟩ after Stating mine. In pursuance of this resolution, I a⟨t⟩ his request put in the enclosed note which covered a letter fr⟨om⟩ him together with your Statement of our right. I had put ⟨a?⟩ Statement into Mr Marbois’s hands upon whom I could rely, with injunctions not to Suffer it to go out of th⟨em,⟩ but to make use of the arguments to promote our views⟨,⟩ particularly with the Archtreasurer. I did not intend ⟨this⟩ Should go into the hands of—— till I knew how far he was well disposed, because I knew that if he was not, the arguments [however conclusive] would have no effect, & would only Serve by Shewing our Strenght [sic] to combat us to more advantage & indeed it was not my wish that at this critical moment the extent of our boundary to the west Should be drawn into notice, as it is next to impossible that France Should So far desert Spain as to Support us in that extensive construction. Mr Monroe however thought that it would be best to have Some direct explanation with this Government, & As he could not act officially & at his request I put in, as I have Said his Memoire: to which I have received after I had taken leave, & two days after its date the enclosed answer: I much fear that the notice it promises will not be what we wish, & Should it not, we have by pressing the thing, given them Some pretence to make themselves parties, & to render it more difficult to pursue [the] measures I have always recommended without giving them offence. I may however be mistaken; & from Genl Armstrong & Mr Monroe you will receive further intelligence. I can not again too Strongly recommend putting ourselves in a posture of defence & having at least Six Ships of the line. The treatment we have received from two frigates without redress has tended to lower us in the estimation of foreign nations, & a few Ships would render us respectable abroad & Safe at home. In the Mediterranean our large frigates are a useless expence, & the business, at leas⟨t⟩ with Tripoli might be better done by Sloops of war at much less risk & expence. Permit me now Sir to conclude my mission by offering to the President & to you my Sincere thanks for the Support you have given me, and for the kindne⟨ss⟩ you have upon every occasion Shewn me: It is with some prid⟨e⟩ & pleasure that I am to Say, that tho’ I found on my arriva⟨l,⟩ our national character very low, & very little respected, yet suc⟨h⟩ has been the wisdom of our administration, the justice of its view⟨s,⟩ & the Success of its measures that I now find it as highly respected here, & more admired than [that of] any nation in Europe. I have the honor to be Sir with the most respectful attachmen⟨t⟩ Your most obt hum: Servt
Robt R Livingston
